OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of aggravated possession of amphetamine, a controlled substance. Tex.Rev.Civ.Stat.Ann. art. 4476-15, §§ 4.041(a) and (c), and 4.02(d)(1)(A), see now Tex.Health & Safety Code Ann. §§ 481.116(a) and (c) and 481.-103(a)(3). The jury sentenced appellant to seven years in prison, probated, and a suspended $5,000 fine.
On direct appeal, the Court of Appeals found the evidence insufficient, reversed appellant’s conviction and entered an order of acquittal. McCarty v. State, 788 S.W.2d 213 (Tex.App.—Fort Worth, 1990). We granted the State’s petition for discretionary review to determine whether the Court of Appeals erred in its sufficiency analysis.
We have reconsidered the issue raised and find that the Court of Appeals reached the correct result. We decline to comment on the language or reasoning of the lower court. The State’s petition for discretionary review was improvidently granted and is accordingly dismissed. See Tex.R.App. Pro. 202(k).
WHITE, J., concurs in the result.
McCORMICK, P.J., dissents.